People v Higgs (2017 NY Slip Op 00484)





People v Higgs


2017 NY Slip Op 00484


Decided on January 25, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 25, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2015-11437
 (Ind. No. 19/2015)

[*1]The People of the State of New York, respondent,
vJonathan Higgs, appellant.


Carol Kahn, New York, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Everett, J.), rendered October 21, 2015, convicting him of criminal possession of a controlled substance in the third degree and assault in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
On this appeal, the defendant challenges the sufficiency of the evidence and instructions before the grand jury. Review of these claims, which are not addressed to any jurisdictional defect, is foreclosed by the defendant's knowing and voluntary waiver of his right to appeal (see People v Guerrero, 28 NY3d 110, 116-117). In any event, by pleading guilty, the defendant forfeited those claims (see id. at 117; People v Konieczny, 2 NY3d 569, 574; People v Magnotta, 137 AD3d 1303, 1304; People v Key, 90 AD3d 677, 677; People v Butler, 198 AD2d 427, 428).
BALKIN, J.P., CHAMBERS, ROMAN, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court